Syllabus by
ALLEN, J.
EMPLOYER & EMPLOYE
(250 W3) An employer, whether self-insurer or otherwise, cannot recover from any source any sum to reimburse an amount paid under the Workmen’s Compensation Law to injured employees, whether the injury results from the negligénce of some third party, or otherwise.
The third paragraph of the syllabus in the case of the Ohio Public Service Co. v. Sharkey, Admr., 117 Ohio St. 586. is hereby overruled.
Marshall, CJ, Kinkade, Robinson, Jones, Matthias and Day, JJ, concur.